DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scot Wickhem on 1/4/2021.
The application has been amended as follows: 
1. (Currently Amended) A stent delivery system, comprising:
an inner member having a distal end region;
a deployment sheath disposed along the distal end region of the inner member and defining a space between the inner member and the deployment sheath and configured to contain an entirety of a stent, the deployment sheath having a proximal end;
the inner member and the deployment sheath being designed to slide distally relative to the stent disposed in the space between the inner member and the deployment sheath in order to deploy the stent; and


18. (Currently Amended) A stent delivery system, comprising:
an inner member having a distal end region;
a deployment sheath coupled to the inner member and disposed along the distal end region of the inner member, the deployment sheath having a proximal end;
a stent disposed entirely within a space between the inner member and the deployment sheath;
an intermediate member disposed along the inner member within the stent and including an anti-catch member;
the inner member and the deployment sheath being designed to slide distally relative to the stent in order to deploy the stent; and
the intermediate member including the anti-catch member being movable relative to the deployment sheath such that the anti-catch member includes a first position in which the anti- catch member is spaced from the proximal end of the deployment sheath and a second position in which the anti-catch member is 

Allowable Subject Matter
Claims 1 – 20 are allowed.

Reasons for Allowance
All the previous rejections have been withdrawn in light of applicant’s amendments made November 1, 2021.
The following is an examiner’s statement of reasons for allowance: regarding the independent claims of 1, 18, and 20 the prior art alone or in combination with fails to disclose or make obvious the claimed combination of elements including a stent delivery system comprising an inner member, a deployment sheath along the distal end region of the inner member, wherein the space defined between the inner member and the deployment sheath is configured to contain the entirety of a stent. The device further comprising an intermediate member extending within the stent when the stent is within the deployment sheath, and wherein the intermediate member is movable relative to the deployment sheath such that an anti-catch member on the intermediate member is positionable adjacent to the proximal end of the deployment sheath.
The closest prior art, Bradway (US 20180071125 A1) (previously cited), discloses a stent delivery system (prosthesis deployment system) (abstract), comprising: an inner member (inner cannula 26), a deployment sheath (tubular segment 21) disposed along the distal end region (introduction end 4) of the inner member (inner 
The second closest prior art, Kitaoka (US 20150265444 A1), discloses a stent delivery system, comprising: an inner member (shaft 14), a deployment sheath (outer sheath 16) disposed along the distal end region of the inner member (shaft 14) (Examiner’s note: the outer sheath shown in Fig. 1 is disposed over the distal end of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        /KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771